Citation Nr: 1455270	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-17 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran served on active duty from July 1979 to May 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection and a 10 percent rating for a low back disability (low back strain), effective September 25, 2009.  

In a November 2014 informal hearing presentation, the Veteran's representative raised issues of entitlement to service connection for gastroesophageal reflux disease (GERD); entitlement to service connection for gastritis; and entitlement to an effective date earlier than November 2009, for service connection for a left knee disability, including based of clear and unmistakable error (CUE).  Those issues are not before the Board at this time and are referred to the RO for appropriate action.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran was last issued a statement of the case (SOC) that addressed his claim for an initial higher rating for his service-connected low back disability in April 2010.  The Board observes that subsequent to the issuance of the April 2010 statement of the case, additional medical evidence, to specifically include a November 2012 VA back (thoracolumbar spine) conditions examination report, was associated with the record prior to the transfer of the Veteran's claims file to the Board.  However, the Veteran has not been issued a supplemental statement of the case (SSOC) as to the additional evidence.  

Because this new and relevant information was not addressed in an SSOC, the Board finds that it has no alternative but to remand this issue so that the Veteran and his representative can be furnished with an SSOC and be given an appropriate period in which to respond.  38 C.F.R. §§ 19.31, 19.37(a) (2014).  

Accordingly, the case is REMANDED for the following actions:  

Readjudicate the issue of entitlement to an initial rating higher than 10 percent for a low back disability.  If the benefit sought remains denied, issue an SSOC, which takes into account all evidence submitted since the last statement of the case, including the November 2012 VA back (thoracolumbar spine) conditions examination report, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


